Citation Nr: 9910546	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  94-44 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1953 to March 
1957 and from May 1957 to May 1976.  

This matter arises from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that denied claims for service 
connection for a back condition and for a bilateral hip 
condition.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution of the 
issues.

In June 1997, the Board remanded the case to the RO for 
clarification of representation and for a hearing.  After the 
representative was identified and a hearing was held, the 
case was returned to the Board.  


FINDINGS OF FACT

1.  There is no competent medical evidence tending to link a 
current back disorder (episodic back pain and lumbar 
spondylosis) to any disease or injury in service or any 
service-connected disability.  

2.  There is no competent medical evidence tending to show 
that osteoarthritis or other disability of either hip became 
manifest within any applicable presumption period, or tending 
to link osteoarthritis to disease or injury in service or to 
a service-connected disability.


CONCLUSIONS OF LAW

1.  The claim for service connection for a back disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a bilateral hip 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

According to the veteran's service medical records, he 
reported low back pain on a number of occasions.  He also 
reported hip pain on one occasion.  The following is a 
synopsis of relevant service medical reports.  

An April 1960 treatment report notes a complaint of low back 
pain.  Lumbosacral strain was assessed and the veteran was 
treated with warm soaks and Robaxin.  A March 1963 report 
reflects that the veteran had pain in the left iliac area.  
Muscle spasm was noted and the impression given was myositis.  
In February 1967, a diagnosis of acute myositis of the 
lumbosacral muscles was given.  

The veteran was seen for back problems several times in 1968.  
According to an April 1968 report, the veteran reported back 
pain radiating around to the pubic area.  Lumbosacral muscle 
spasm was assessed.  X-rays were negative.  On further 
evaluation, severe lumbosacral strain was assessed.  Another 
April 1968 report notes para-lumbar spasm and slight 
scoliosis.  The impression was muscle strain.  The next day, 
the condition was reportedly improved.  Another April 1968 
report notes a history of back pain, not associated with any 
injury.  The diagnosis was lumbosacral myositis and the back 
was treated with analgesic and heat.  A September 1968 
periodic examination report reflects that the veteran checked 
"no" to periodic back pain and the examiner noted full 
recovery from acute lumbosacral myositis in April 1968.  

A September 1969 report notes right low back pain; however, 
the examiner noted chronic right lower rib pain with 
tenderness and pain during trunk rotation.  A week later, an 
examiner noted that low back strain was a "chronic" problem 
along with wrist and shoulder trouble.  Orthopedic evaluation 
was requested.  During an orthopedic consultation in October 
1969, the veteran denied any back pain.  Another October 1969 
report notes that the veteran complained of mild, moderate 
hip pain.  The examiner reported that the veteran did not 
limp and that Darvon was prescribed.  

A June 1971 report notes a complaint of back pain and an 
assessment of muscle spasm.  A January 1972 report notes 
muscle tenderness in the back and legs.  The impression was 
"flu."  A May 1973 report notes pain in the upper back, right 
side.  The impression was rule-out muscle spasm.  An April 
1975 report notes a complaint of back pain and another April 
1975 report notes back pain in the thoracic area.  

In October 1975, the veteran underwent a separation 
examination.  On a report of medical history, he checked 
"yes" to swollen or painful joints and "no" to recurrent back 
pain.  The examination was negative for any relevant 
abnormalities.

In August 1976, the veteran underwent VA examination pursuant 
to a service connection claim for ulcers, bilateral foot 
pain, right shoulder pain, bilateral wrist arthralgia, and a 
cyst on the thigh.  The examination report is negative for 
any complaint or finding of a back or a hip disorder.  Again 
in March 1983, the veteran underwent VA examination in 
connection with service connection claims for various 
disorders.  Although degenerative changes of the shoulders 
were seen on X-ray and the veteran reported neck pain, there 
was no complaint or finding of any low back or hip disorder.  

An April 1983 RO rating decision reflects that service 
connection was in effect for right shoulder bursitis, 
bilateral wrist arthralgia, and bilateral metatarsalgia inter 
alia.  

In September 1993, the veteran reported that he had a severe 
back condition and arthritis in his hips.  He felt that his 
arthritis was related to other service-connected skeletal 
disabilities.  He also reported continuous pain and 
discomfort.  

A January 1994 VA examination report notes that the veteran 
had episodic muscular back pain but no degenerative disease 
of the back.  X-rays did show minimal right hip changes and 
confirm osteoarthritis of the left hip.  

In November 1994, the veteran testified before an RO hearing 
officer that during active service he worked mainly in 
warehousing.  After retiring from active service, he stayed 
at the same job doing the same work as a civilian.  He 
testified that he has received cortisone shots for his hip 
and some VA therapy over the years.  He recalled that he took 
Tylenol and used heat for hip pain during active service.  He 
testified that he also received Valium and Librium at various 
times during active service but he thought that they were for 
his ulcer.  He recalled that the drugs did seem to relieve 
his hip and back pain too.

In November 1994, the RO received VA treatment reports 
reflecting treatment at various times from 1984 to 1994.  
According to these reports, mild low back pain was reported 
in December 1984 and occasional left hip pain was reported in 
February 1985.  An October 1988 report notes a complaint of 
low back pain but that the X-rays were negative.  A June 1989 
report notes left hip pain.  A November 1991 report notes a 
complaint of intermittent back pain radiating to the left 
hip.  A November 1991 lumbosacral X-ray report notes some 
minimal spondylosis but appropriate alignment.  A March 1992 
report notes that physical therapy reportedly made the 
veteran's low back pain worse.  July 1992 chest X-rays showed 
early degenerative changes of the spine.  An April 1993 
report notes severe left hip pain.  May 1993 X-rays showed 
degeneration of the left hip and mild lumbar spondylosis.  A 
September 1993 consultation report notes that the veteran 
reported a 20-year history of back pain.  He reported left 
hip pain for the previous four to five months.  In August 
1994, an examiner noted severe lumbar spondylosis.

Subsequently, the RO received additional outpatient treatment 
reports.  According to these reports, the veteran underwent 
total left hip replacement in March 1996.  A January 1997 
report notes chronic hip and back pain.  

In May 1998, the veteran testified before an RO hearing 
officer that he began his military career as an aircraft 
mechanic and strained his back lifting heavy tools and parts.  
He sought medical attention for his back pain but the hot 
soaks that were used in treatment did not help him that much 
so he simply ceased reporting his back pain.  He testified 
that after active service, his back and hip became worse.  

II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1998).  A chronic disease will be 
considered to have been incurred in service when manifested 
to a degree of 10 percent or more within one year from the 
date of separation from active service.  See 38 C.F.R. 
§ 3.307 (1998).  Osteoarthritis shall be considered a chronic 
disease within the meaning of 38 C.F.R. § 3.307.  See 
38 C.F.R. § 3.309 (1998).

However, the threshold question with respect to any claim for 
service connection is whether the veteran has met his initial 
burden of submitting evidence to show that the claim is well-
grounded, meaning plausible.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

There is medical evidence of in-service lumbar myositis, 
muscle spasms, low back strain and even a notation of slight 
scoliosis.  However, the veteran's separation examination is 
negative for any back problem and during that examination, he 
denied any recurrent back pain.  He did mention back pain to 
VA examiners in 1984 and in 1988.  In 1988, X-rays were 
negative; however, in November 1991, a VA X-ray showed 
beginning lumbosacral spondylosis.  A May 1993 X-ray showed 
mild lumbar spondylosis and in 1994, episodic back pain was 
found.

The Board notes clinical evidence of back pain and 
lumbosacral spondylosis; however, there is no competent 
(medical) evidence tending to establish a link between these 
disorders and the veteran's period of active service.  
Neither is there medical evidence tending to relate episodic 
back pain or lumbosacral spondylosis to a service-connected 
disability or to any disorders noted during active service, 
namely lumbar myositis, muscle spasms, low back strain, 
and/or scoliosis.  Although an examiner requested orthopedic 
consultation for "chronic" low back strain in September 1969, 
during subsequent orthopedic examination, the veteran 
reportedly denied that he had any back pain.  The orthopedic 
examiner noted no lumbar disorder.  Under these 
circumstances, the Board cannot conclude that the veteran's 
low back strain continued to be "chronic."  

Likewise, concerning the claim for service connection for a 
bilateral hip disability, the veteran's service medical 
records note that in October 1969, the veteran reported his 
one and only hip complaint during active service.  VA 
treatment reports during the 1970's and 1980's note the 
veteran's complaints of shoulder, wrist, and foot pain, but 
do not mention any report of hip pain until 1985, many years 
after retirement from active duty.  The clinical diagnoses of 
osteoarthritis of the hip given many years after active 
service do not indicate that it was manifested to a degree of 
10 percent within a year of separation or otherwise tend to 
link osteoarthritis to active service or to the veteran's 
service-connected orthopedic disabilities.  

Although the veteran has attempted to link current disorders 
to active service or to service-connected disabilities, he, 
as a layperson without proper medical training and expertise, 
is not competent to provide probative evidence on a medical 
issue such as the diagnosis or etiology of a claimed medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  In this regard, the Board emphasizes that a well-
grounded claim must be supported by competent evidence, not 
merely allegations.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Assuming arguendo that the veteran has 
experienced hip and/or back pain continuously since active 
service as claimed, in order to well ground the claim, he 
must still submit competent evidence tending to relate a 
present condition (lumbar spondylosis or osteoarthritis of 
the hip) to that symptomatology.  See Savage, 10 Vet. App. at 
498.

In the view of the foregoing, the Board must conclude that 
there is no competent medical evidence to establish a nexus 
between any current disorder and active military service.  In 
the absence of competent evidence to support the claim, the 
claim must be denied as not well grounded.  As such, the VA 
is under no duty to assist the veteran in developing the 
facts pertinent to the claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the claim for service connection.  See McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997). 

There is no prejudice to the appellant in denying the claims 
as not well grounded even though the RO decision was on the 
merits, because the "quality of evidence he would need to 
well ground his claim or to reopen it would seem to 
be...nearly the same..."  Edenfield v. Brown, 8 Vet. App. 
384 (1995)(en banc).  Compare Bernard v. Brown, 4 Vet. App. 
384 (1993).  The appellant may file a claim supported by 
medical opinion tending to relate the current disabilities of 
the back and hips to the findings or complaints recorded in 
service.


ORDER

In the absence of evidence of well-grounded claims, service 
connection for a back disability and for a bilateral hip 
disability is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 

